Case 8:20-cr-00146-DOC Document 53 Filed 03/22/21 Page1of1i Page ID#:278

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. SA CR 20-00146-DOC Date March 22, 2021

 

Present: The Honorable DAVID O. CARTER, US. District Judge
Interpreter N/A

 

 

Kelly Davis Debbie Gale Mark Takla
Deputy Clerk Court Reporter/Recorder Assistant U.S. Attorney
U.S.A. v. Defendant(s): Present Cust. Bond Attorneys for Defendants: Present App. Ret.
JASON FONG X xX Karren Kenney, CJA xX X

PROCEEDINGS: STATUS CONFERENCE HELD VIA ZOOM

 

Case called. Also present via Zoom are U.S. Probation and Pretrial Officers Nicholas Walker
and Terry Ginsburg. Court and counsel confer re: Government's Request that the District Court

review the Magistrate Judge's order. [41]

The Court continues the above-stated hearing and sets an in-person hearing for MARCH 31,
2021, at 10:30 a.m.

48

Initials of kd
Deputy Clerk

 

CR-11 (10/08) CRIMINAL MINUTES - GENERAL Page 1 of 1
